Citation Nr: 0826286	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to July 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing at the RO 
regarding the issues of whether new and material evidence has 
been received to reopen the claim for service connection for 
a back disorder and a psychiatric disorder.  A transcript of 
the hearing is of record.

This case was previously before the Board in March 2006 when 
it was remanded for further development.

In July 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The issue of entitlement to service connection for a back 
disorder and entitlement to service connection for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1982 decision, the Board denied service 
connection for a low back disorder, finding that a low back 
disorder existed prior to service and did not increase in 
severity in service.

2.  In October 1983, the RO issued a rating decision 
confirming the denial of service connection for a back 
disorder.  The veteran did not appeal this decision.

3.  The evidence submitted subsequent to the October 1983 
rating decision is not duplicative or cumulative of 
previously considered evidence and it raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a back disorder.

4.  In a January 1992 decision, the Board determined that 
service connection for a chronic psychiatric disorder was not 
warranted.

5.  The evidence added to the record since the January 1992 
Board decision is either duplicative or cumulative of 
previously considered evidence or it does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The October 1983 decision of the RO denying entitlement 
to service connection for a back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The January 1992 Board decision denying service 
connection for a chronic psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2007).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applications to Reopen

In November 1982, the Board denied service connection for a 
low back disorder finding that a low back disorder existed 
before service and did not increase in severity in service.  
In a rating decision of October 1983, the RO continued the 
denial of service connection for a back disorder.  

In January 1992 the Board discussed the evidence of record 
which reflected diagnoses of personality disorder, adjustment 
disorder with depressed mood, depression and schizo-affective 
disorder and denied service connection for a chronic 
psychiatric disorder.  The basis for the denial was that the 
veteran was diagnosed with a personality disorder while in 
service, for which service connection cannot be granted, and 
that no evidence associated the veteran's psychiatric 
condition which was first diagnosed as schizo-affective 
disorder in 1984 with the veteran's active service.

The evidence of record at the time of the October 1983 
confirmed rating decision included the veteran's service 
medical records; VA treatment records dated in June 1981; 
records from the Family Practice Clinic a statement of Dr. 
R.B., dated in August 1983; the report of a VA Compensation 
and Pension examination, dated in January 1983; treatment 
records of Dr. W.D., and dated February 1978 to January 1983.

The evidence of record at the time of the January 1992 Board 
decision denying the veteran's claim of entitlement to 
service connection for a psychiatric disorder included the 
veteran's service medical records; a statement of Dr. R.B., 
dated in August 1983; and a statement of Dr. L.E.S., dated in 
May 1990.

The appellant did not file an appeal of the October 1983 
rating decision or the January 1992 Board decision and both 
became final based on the evidence of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05- 
2302 (U.S. Vet. App. Aug. 24, 2007).  In cases such as this, 
where the claim to reopen is filed on or after August 29, 
2001, under 38 C.F.R. § 3.156(a), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers.  "Material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  For the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Subsequent to the October 1983 RO rating decision and the 
January 1992 Board decision, in December 2001 the appellant 
filed an application to reopen his claims of entitlement to 
service connection for a back disorder and a psychiatric 
disorder.  

In regard to the veteran's application to reopen his claim of 
entitlement to service connection for a back disorder, the 
veteran submitted a medical opinion letter of Dr. S.C., dated 
in December 2007.  Dr. S.C. indicated that the veteran's back 
problems could have been aggravated by the veteran's active 
service.  In light of the basis for the RO's September 1990 
determination, Dr. S.C.'s letter is both new and material.  
The letter raises a reasonable possibility of substantiating 
the veteran's claim for service connection and, therefore, 
the claim of entitlement to service connection for a back 
disorder is reopened.  38 C.F.R. § 3.156(a).

In regard to the veteran's application to reopen his claim of 
entitlement to service connection for a psychiatric disorder, 
the relevant records submitted by the veteran included 
statements of the veteran's relatives; statements of Dr. 
L.E.S., dated May 1990 and March 2002; treatment records of 
Dr. L.E.S., dated January 1989 to March 2000; treatment 
records of Baptist Health Center, dated August 2000 to 
November 2001; treatment records of Hill Crest Hospital, 
dated July to September 1984; treatment records of Dr. W.D., 
dated May 1976 to October 1988; a psychological evaluation 
report prepared by Dr. R.A.L., dated in December 1988; and 
treatment records from Brookwood Medical Center, dated 
December 1988 to January 1989.  While these records are new 
they are not material because they do not bear directly and 
substantially on the issue of whether a current psychiatric 
disorder, to include anxiety, depression and schizophrenia, 
is related to service.  The private treatment records of Dr. 
L.E.S. reveal that the veteran was diagnosed with 
schizophrenia in 1984.  However, Dr. L.E.S. indicated that he 
no knowledge of the veteran's service background and that he 
could not attest to anything other than the veteran's 1984 
problem.  The only evidence presented regarding whether the 
veteran's current schizophrenia was related to the veteran's 
service was his and his sister's lay statements.  The veteran 
reported that his psychiatric disorder began in service and 
his sister stated that he had not experienced "mental 
wholeness" since his period of service.  Other family lay 
statements reported that the veteran did not have any 
psychiatric disorder prior to service.  However, the Board 
notes that neither the veteran nor his family are competent 
to render an opinion on the etiology of his current 
psychiatric disorder.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  No competent medical evidence associating the 
veteran's current schizophrenia with the veteran's active 
service.

Therefore, upon careful review of the record, the Board finds 
no new and material evidence to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the appellant in February 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The Board notes that the duty to notify, provided in Kent, 
was not satisfied prior to the initial unfavorable decision 
on the claim by the AOJ.  However, such notice errors may be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The veteran 
was provided notice required by Kent in letters dated in 
April 2003 and January 2004.  Subsequently, the case was 
readjudicated in a supplemental statement of the case issued 
in March 2004 curing the notice timing defect.  Consequently, 
the Board finds that adequate notice has been provided, as 
the appellant was informed about what evidence is necessary 
to substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, it is noted that the Veterans Claims 
Assistance Act of 2000 left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding 
that, in the absence of new and material evidence, VA is not 
required to provide assistance to a claimant in attempting to 
reopen a previously disallowed claim).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a back 
disorder, the petition to reopen that claim is granted. 

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a psychiatric 
disorder, that benefit remains denied. 




REMAND

The veteran seeks entitlement to service connection for a 
back disorder and hypertension.

In a letter submitted by the veteran, Dr. S.C., in December 
2007, rendered the opinion that the veteran's back problems 
"could have been aggravated by his service in the 
military."  The Board notes that the veteran has not been 
afforded a VA Compensation and Pension (C&P) examination 
regarding the veteran's claim of entitlement to service 
connection for a back disorder.

VA has a duty to assist the veteran in the development of the 
claim.  This duty providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

A review of the veteran's service medical records reveals 
that the veteran's back and musculoskeletal system were found 
to be normal upon examination at entry to active service in 
May 1979.  Subsequent notes in the veteran's service medical 
records reveal that the veteran has a history of back 
problems.  While the veteran was treated for back pain while 
in service, he was not diagnosed with a back disorder and his 
back problems were considered resolved upon separation from 
service.  The veteran is currently diagnosed with congenital 
boney stenosis throughout the cervical spine with disc bulges 
and endplate osteophyte formation and resultant central and 
bilateral foraminal narrowing at C3-4, C4-5, and C6-7.  The 
veteran is also diagnosed with disc bulges at L4-5 and L5-S1 
of the lumbar spine.  As discussed above, Dr. S.C., the 
veteran's private physician, opined that the veteran's 
current back problems could have been aggravated by his 
active duty.  In light of the equivocal statement of Dr. 
S.C., the Board finds the medical opinion inadequate.  See 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
Therefore, the Board must remand this claim for a VA C&P 
examination.  

This case was previously before the Board in March 2006 and 
was remanded for the veteran to be scheduled for and afforded 
a Travel Board hearing in regard to his claim of entitlement 
to service connection for hypertension.  There is no 
indication in the claims folder that the veteran has 
withdrawn his request for a hearing before the Board or that 
the veteran failed to appear for a scheduled Travel Board 
hearing regarding this issue. 

The Court has held "that a remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
veteran's claim must be remanded for the veteran to be 
afforded a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo an examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

*	The examiner is asked to diagnose 
all existing low back disorder(s) 
and express an opinion as to when 
the veteran's back disorder(s) first 
manifested (i.e., prior to service, 
in service, or after service).  

*	If the examiner determines that the 
veteran's back disorder or disorders 
first manifested prior to service, 
the examiner should render an 
opinion on whether the back disorder 
or disorders undebatably pre-existed 
service.  

*	If the back disorder or disorders 
undebatably pre-existed service, the 
examiner is asked to indicate 
whether there was a permanent 
increase in the severity of the back 
disorder during service.  

*	If the examiner answers this 
question affirmatively, the examiner 
is then asked to express an opinion 
as to whether the increase in 
severity in service was undebatably 
due to the natural progress of the 
disorder.  

*	If the examiner determines that the 
veteran's back disorder(s) did not 
exist prior to service, the examiner 
should indicate whether it is at 
least as likely as not (a 
probability of 50 percent or 
greater) that a current low back 
disorder is related to service.  The 
examiner's attention is specifically 
directed to the service treatment 
records which reference low back 
pain.  The examiner must provide a 
complete rationale any stated 
opinion.

2.  The veteran should also be scheduled, 
in accordance with appropriate 
procedures, for a personal hearing before 
a Veterans Law Judge at the Regional 
Office.  38 U.S.C.A. § 7107.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


